Thomas Dickens, J.
Defendant by motion applies as a pauper for a copy of the stenographic minutes of his trial held in 1938. In that year, he was convicted' on the charge of robbery in the first degree.
In support of this motion, written in longhand, defendant refers to the case of Griffin v. Illinois (351 U. S. 12). *747A material quotation from People v. Brown (3 A D 2d 696) however, should suffice as an answer to defendant’s application: “ Neither this court nor the court of original jurisdiction has power to furnish to a defendant, gratis, a transcript of the minutes of trial, after trial, except in cases where the judgment is of death or of life imprisonment following a recommendation of a jury pursuant to section 1045-a of the Penal Law (Code Grim. Pro., §§ 308, 485; cf. People v. Raymondi, 180 MisC. 973).” (See, also, People v. Cadogan, 4 Misc 2d 744.)
Motion denied.
The District Attorney is directed to enter an order in conformance with the decision herein and to forward a certified copy to defendant.